DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 9 and 11-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9 and 11-13 of U.S. Patent No. 9,874,803. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, Claim 1 of patent ‘803 teaches a grade annunciator system (Claim 1, line 1) comprising: a conveyor configured to convey lumber workpieces in a workflow path (Claim 1, lines 2-3); a first projector configured to project an image or symbol onto a surface of a workpiece in the workflow path (Claim 1, lines 12-13), wherein the image or symbol indicates grade, a cut line, and/or the location of a defect in the workpiece (Claim 1, lines 12-13).
Regarding Claim 2, Claim 1 of patent ‘803 teaches the limitations of claim 1 as detailed above.
Claim 1 of patent ‘803 further teaches the system further comprises an optimizer operatively coupled to the first projector (Claim 1, lines 5-8), and wherein the optimizer determines the grade, cut line, and/or the location of the defect in the workpiece (Claim 1, lines 5-7).
Regarding Claim 3, Claim 1 of patent ‘803 teaches the limitations of claim 1 as detailed above.
Claim 1 of patent ‘803 further teaches the system further comprises a second projector configured to project an image or symbol onto a surface of a workpiece in the workflow path (Claim 1, lines 13-15), wherein the image or symbol indicates grade, a cut line, and/or the location of a defect in the workpiece (Claim 1, lines 13-15).
Regarding Claim 4, Claim 1 of patent ‘803 teaches the limitations of claim 3 as detailed above.
Claim 1 of patent ‘803 further teaches the first projector is configured to project an image or symbol indicating the grade of the workpiece (Claim 1, lines 12-13), and wherein the second projector is configured to project an image or symbol indicating a cut line or the location of a defect (Claim 1, lines 13-15).
Regarding Claim 5, Claim 8 of patent ‘803 teaches the limitations of claim 1 as detailed above.
Claim 8 of patent ’803 further teaches the projected image or symbol tracks with each workpiece as each workpiece travels along the workflow path (see Claim 8).
Regarding Claim 9, Claim 9 of patent ‘803 teaches the limitations of claim 1 as detailed above.
Claim 9 of patent ‘803 further teaches the projected image or symbol remains stationary as each workpiece travels along the workflow path (Claim 9).
Regarding Claim 11, Claim 11 of patent ‘803 teaches the limitations of claim 1 as detailed above.
Claim 11 of patent ‘803 further teaches the conveyor comprises a smooth chain surface (Claim 11).
Regarding Claim 12, Claim 12 of patent ‘803 teaches the limitations of claim 1 as detailed above.
Claim 12 of patent ‘803 further teaches the conveyor comprises a lugged chain surface (Claim 12).
Regarding Claim 13, Claim 13 of patent ‘803 teaches a method of labeling a lumber workpiece in a workflow path comprising (Claim 13, lines 1-2): conveying the lumber workpiece along the workflow path (Claim 13, lines 3-4); projecting a first image or symbol onto a surface of the workpiece as it is conveyed along the workflow path (Claim 13, lines 8-10), wherein the first image or symbol indicates grade, a cut line, and/or the location of a defect in the workpiece (Claim 13, line 9).
Regarding Claim 14, Claim 13 of patent ‘803 teaches the limitations of claim 13 as detailed above.
Claim 13 of patent ‘803 further teaches projecting a first image or symbol onto a surface of the workpiece as it is conveyed in the workflow path comprises using a first projector to project the first image or symbol onto the surface of the workpiece as it is conveyed in the workflow path (Claim 13, lines 8-10).

Claims 1-3, 5-17 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,845,682 (hereinafter referred to as Patent 682). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 1, Patent 682 teaches a grade annunciator system (Column 5, Line 47) comprising: a conveyor configured to convey lumber workpieces in a workflow path (Column 5, Lines 48-50); a first projector configured to project an image or symbol onto a surface of a workpiece in the workflow path (Column 5, Lines 52-55), wherein the image or symbol indicates grade, a cut line, and/or the location of a defect in the workpiece (Column 5, Lines 62-67).
Regarding Claim 2, Patent 682 teaches the limitations of claim 1 as detailed above.
Patent 682 further teaches the system further comprises an optimizer operatively coupled to the first projector, and wherein the optimizer determines the grade, cut line, and/or the location of the defect in the workpiece (Column 6, Lines 1-6).
Regarding Claim 3, Patent 682 teaches the limitations of claim 1 as detailed above.
Patent 682 further teaches the system further comprises a second projector configured to project an image or symbol onto a surface of a workpiece in the workflow path, wherein the image or symbol indicates grade, a cut line, and/or the location of a defect in the workpiece (Column 6, Lines 7-15).
Regarding Claim 5, Patent 682 teaches the limitations of claim 1 as detailed above.
Patent 682 further teaches the projected image or symbol tracks with each workpiece as each workpiece travels along the workflow path (Column 6, Lines 20-24).
Regarding Claim 6, Patent 682 teaches the limitations of claim 5 as detailed above.
Patent 682 further teaches the system further comprises a vision camera system, wherein the overhead vision camera system is configured to track each workpiece as it travels along the workpath, and wherein the overhead vision camera system directs the first projector to track the projected image or symbol with each workpiece as each workpiece travels along the workflow path (Column 6, Lines 20-28).
Regarding Claim 7, Patent 682 teaches the limitations of claim 6 as detailed above.
Patent 682 further teaches the first projector comprises a series of projectors arranged along the workflow path, and wherein the series of projectors sequentially projects a stationary image or symbol, thus causing the projected image or symbol to track with each workpiece as each workpiece travels along the workflow path (Column 6, Lines 29-35).
Regarding Claim 8, Patent 682 teaches the limitations of claim 6 as detailed above.
Patent 682 further teaches the first projector comprises a series of LEDs arranged along the workflow path, and wherein the series of LEDS sequentially projects a stationary image or symbol, thus causing the projected image or symbol to track with each workpiece as each workpiece travels along the workflow path (Column 6, Lines 36-42).
Regarding Claim 9, Patent 682 teaches the limitations of claim 1 as detailed above.
Patent 682 further teaches the projected image or symbol remains stationary as each workpiece travels along the workflow path (Column 6, Lines 43-46).
Regarding Claim 10, Patent 682 teaches the limitations of claim 1 as detailed above.
Patent 682 further teaches the image or symbol comprises a letter, number, color, geometric shape, or line (Column 6, Lines 47-49).
Regarding Claim 11, Patent 682 teaches the limitations of claim 1 as detailed above.
Patent 682 further teaches the conveyor comprises a smooth chain surface (Column 6, Lines 50-51).
Regarding Claim 12, Patent 682 teaches the limitations of claim 1 as detailed above.
Patent 682 further teaches the conveyor comprises a lugged chain surface (Column 6, Lines 52-53).
Regarding Claim 13, Patent 682 teaches a method of labeling a lumber workpiece in a workflow path comprising: conveying the lumber workpiece along the workflow path; projecting a first image or symbol onto a surface of the workpiece as it is conveyed along the workflow path, wherein the first image or symbol indicates grade, a cut line, and/or the location of a defect in the workpiece (Column 6, Lines 54-67).
Regarding Claim 14, Patent 682 teaches the limitations of claim 13 as detailed above.
Patent 682 further teaches projecting a first image or symbol onto a surface of the workpiece as it is conveyed in the workflow path comprises using a first projector to project the first image or symbol onto the surface of the workpiece as it is conveyed in the workflow path (Column 6, Lines 62-67).
Regarding Claim 15, Patent 682 teaches the limitations of claim 14 as detailed above.
Patent 682 further teaches using an optimizer to determine information regarding the grade, cut line, and/or the location of the defect in the workpiece (Column 7, Lines 1-3).
Regarding Claim 16, Patent 682 teaches the limitations of claim 15 as detailed above.
Patent 682 further teaches using an overhead vision camera system to track the workpiece as it is conveyed along the workpath (Column 7, Lines 8-11).
Regarding Claim 17, Patent 682 teaches the limitations of claim 16 as detailed above.
Patent 682 further teaches using the overhead vision camera system to direct the first projector to track the first projected image or symbol with the workpiece as the workpiece is conveyed along the workflow path (Column 7, Lines 12-15).
Regarding Claim 19, Patent 682 teaches the limitations of claim 15 as detailed above.
Patent 682 further teaches projecting a second image or symbol onto a surface of the workpiece as it is conveyed in the workflow path, wherein the second image or symbol indicates grade, a cut line, and/or the location of a defect in the workpiece (Column 7, Lines 20-27).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 6 recites the limitation "the overhead vision camera system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the applicant modifies the term "a vision camera system" in line 1 of claim 6 to read "an overhead vision camera system" to correct this issue. Therefore, claim 6 and all claims depending therefrom are rejected as being indefinite.
The term "smooth chain surface" in claim 11 is a relative term which renders the claim indefinite.  The term "smooth" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The texture of the chain surface claimed in claim 11 has been made indefinite due to the fact that it is preceded by the word “smooth”. For the purposes of examination this limitation will be interpreted as a chain surface that is free of lugs. Therefore, claim 11 is rejected as being indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1, 3, 4, 9, 10, 11, 13, 14, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Jenks (US 4,541,722).
Regarding Claims 1, 13 and 14, Jenks teaches a grade annunciator system comprising:
	a conveyor (Figure 1; Element 20) configured to convey lumber work pieces in a workflow path (Column 6 Lines 5-17);
	a first projector (Figure 2; Element 42a) configured to project an image or symbol onto a surface of a work piece in the workflow path, wherein the image or symbol indicates grade and a cut line (Column 6, Lines 57-61 & Column 8, Lines 11-31). 
Regarding Claims 3 and 19, Jenks teaches the limitations of claim 1 as detailed above. 
	Jenks further teaches a second projector (Figure 2; Element 42b) configured to project an image or symbol onto a surface of a work piece in the workflow path, wherein the image or symbol indicates grade and a cut line (Column 6, Lines 57-61 & Column 8, Lines 11-31). 
	Regarding Claim 4, Jenks teaches the limitations of claim 3 as detailed above. 
	Jenks further teaches the first projector (Figure 2; Element 42a) is configured to project an image or symbol indicating the grade of the work piece (Column 6 Lines 57-61), and wherein the second projector is configured to project an image or symbol indicating a cut line (Column 8 Lines 11-31).
Regarding Claim 9, Jenks teaches the limitations of claim 1 as detailed above. 
Jenks further teaches the projected image or symbol remain stationary as each work piece travels along the workflow path (Column 6 Lines 40-50). Specifically, Jenks discloses that fan line lasers (Figure 2; Element 42) are positioned on opposite sides of the conveyor (Figure 1; Element 20) to project coplanar fan-like sheets of light (Figure 2; Element 44) in opposite directions across the conveyor (Figure 1; Element 20). Due to the fact that Jenks uses the term “positioned” to describe the location of the fan line lasers (Figure 2; Element 42) and does not disclose that the projected image moves as each work piece travels along the workflow path it is being interpreted that the projected image/symbol is stationary. 
Regarding Claim 10, Jenks teaches the limitations of claim 1 as detailed above. 
Jenks further teaches that the image or symbol comprises a line (Column 6 Lines, 57-61).
Regarding Claim 11, Jenks teaches the limitations of claim 1 as detailed above. 
Jenks further teaches a conveyor (Figure 1; Element 20) comprising a chain surface (Column 6 Lines 5-17). Jenks does not disclose that the chain is a lugged chain surface therefore it is being interpreted that the chained surface is that of a smooth chain surface. 
Regarding Claim 20, Jenks teaches the limitations of claim 19 as detailed above. 
Jenks further teaches encoding the information form the optimizer (Figure 7; Element 56) regarding the grade, cut line, and/or the location of the defect in the work piece into the second image or symbol (Column 8, Lines 5-39). Specifically, Jenks teaches an operator visually grades the cant by viewing the image from the TV camera (Figure 7; Element 56) on the Graphic CRT display (Figure 7; Element 72) and inputs a selected grade via the keyboard (Figure 7; Element 70). This causes computer (Figure 7; Element 64) to switch on the appropriate pair of fan line laser elements (Figure 2; Element 43) to project light beams (Figure 2; Element 44) onto the cant and thereby establish contour lines at the selected grade line. Consequently, when the grade line is selected a cut line is also established. For example, when the “Clear" grade is selected this necessitates cutting the cant along lines (Figure 6; Element 86), nearer the center of the cant than lines (Figure 6; Element 80), thereby removing wane (Figure 6; Element 88) and producing a narrower usable width (Figure 6; Element 90).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 2, 5, 6, 7 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenks (US 4,541,722) as applied to claim 1 in view of Harbert et al. (US 2011/0050872).
Regarding Claims 2 and 15, Jenks teaches the limitations of claim 1 as detailed above.
Jenks further teaches an optimizer (Figure 2; Element 56) that is used to determine the grade, cut line, and/or the location of the defect in the work piece (Column 13 Lines 5-11).
Jenks does not expressly disclose that the optimizer is operatively coupled to the first projector. 
Harbert et al. discloses an optimizer (Figure 3; Element 14) that is operatively connected to a projector (Figure 3; Element 15).
Jenks and Harbert et al. are analogous art because they are from the same field of endeavor of automated quality detection systems that inspect product on a conveyor.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of Jenks to operatively couple the optimizer to the first projector as taught by Harbert et al. because doing so would allow for the lumber to be tracked as it moves along the conveyor (Harbert et al Paragraph [0028]).
Regarding Claim 5, Jenks teaches the limitations of claim 1 as detailed above. 
Jenks does not expressly disclose that the projected image or symbol tracks with each work piece as each work piece travels along the workflow path.
Harbert et al. discloses a projected image or symbol tracks with each work piece (Figure 3; Element 11) as each work piece (Figure 3; Element 11) travels along the workflow path (Paragraph [0027]).
Jenks and Harbert et al. are analogous art because they are from the same field of endeavor of automated quality detection systems that inspect product on a conveyor.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of Jenks to have the projected image or symbol track with each work piece as each work piece travels along the workflow path as taught by Harbert et al. because doing so would allow for the location of the lumber to be known throughout its travel on the conveyor (Harbert et al. Paragraph [0028]).  
Regarding Claims 6, 16 and 17, Jenks as modified by Harbert et al discloses the limitations of claim 5 as detailed above.
Jenks discloses an overhead vision camera system (Figure 2; Element 6).
Jenks does not expressly disclose that the overhead vision camera system is configured to track each work piece as it travels along the work path, and wherein the overhead vison camera system directs the first projector to track the projected image or symbol with each work piece as each work piece travels along the workflow path.
Harbert et al. discloses an overhead vision camera system (Figure 3; Element 14) that is configured to track each work piece (Figure 3; Element 11) as it travels along the work path (Paragraph [0027-0028]), and wherein the overhead vison camera system (Figure 3; Element 14) directs the first projector (Figure 3; Element 15) to track the projected image or symbol with each work piece (Figure 3; Element 11) as each work piece (Figure 3; Element 11) travels along the workflow path (Paragraph [0026-0028]).
Jenks and Harbert et al. are analogous art because they are from the same field of endeavor of automated quality detection systems that inspect product on a conveyor.
It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the invention of Jenks to configure the overhead vision camera system to track each work piece as it travels along the work path, and wherein the first projector tracks the projected image or symbol with each work piece as each work piece travels along the work path as taught by Harbert et al. because doing so would allow for the location of the lumber to be known throughout its travel on the conveyor (Harbert et al. Paragraph [0028]).  
Regarding Claim 7, Jenks as modified by Harbert et al. discloses the limitations of claim 5 as detailed above. 
Jenks further discloses the first projector (Figure 4; Element 42a) comprises a series of projectors arranged along the workflow path (Figure 4), and wherein the series of projectors (Figure 4; Element 42a) are capable of sequentially projecting a stationary image or symbol, thus causing the projected image or symbol to track with each work piece as each work piece travels along the workflow path.
Regarding Claim 18, Jenks as modified by Harbert et al discloses the limitations of claim 15 as detailed above.
Jenks further teaches encoding the information form the optimizer (Figure 7; Element 56) regarding the grade, cut line, and/or the location of the defect in the work piece into the first image or symbol (Column 8, Lines 5-39). Specifically, Jenks teaches an operator visually grades the cant by viewing the image from the TV camera (Figure 7; Element 56) on the Graphic CRT display (Figure 7; Element 72) and inputs a selected grade via the keyboard (Figure 7; Element 70). This causes computer (Figure 7; Element 64) to switch on the appropriate pair of fan line laser elements (Figure 2; Element 43) to project light beams (Figure 2; Element 44) onto the cant and thereby establish contour lines at the selected grade line. Consequently, when the grade line is selected a cut line is also established. For example, when the “Clear" grade is selected this necessitates cutting the cant along lines (Figure 6; Element 86), nearer the center of the cant than lines (Figure 6; Element 80), thereby removing wane (Figure 6; Element 88) and producing a narrower usable width (Figure 6; Element 90).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenks (US 4,541,722) in view of Harbert et al. (US 2011/0050872) as applied to claim 6 in further view of Berry (US 4,086,496).
Regarding Claim 8, Jenks as modified by Harbert et al discloses the limitations of claim 6 as detailed above. 
Jenks further discloses the first projector (Figure 4; Element 42a) comprises a series of projectors (Figure 4; Element 42a) arranged along the workflow path, and wherein the series of projectors are capable of sequentially projecting a stationary image or symbol, thus causing the projected image or symbol to track with each work piece as each work piece travels along the workflow path.
Jenks as modified by Harbert et al does not disclose that the light sources used in the series of projectors are LEDs. 
Berry discloses light sources (Figure 1; Element 50) being LEDs (Column 12 Lines 1-5).
Jenks as modified by Harbert et al and Berry are analogous art because they are from the same field of endeavor of automated quality detection systems that inspect product on a conveyor.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Jenks as modified by Harbert et al to use LEDs as the light sources, as taught by Berry, used in the plurality of projectors, as taught by Jenks, because doing so would eliminate excessive energy consumption (Berry Column 12 Lines 20-23).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jenks (US 4,541,722) as applied to claim 1 in view of Johnson (US 6,031,567).
Regarding Claim 12, Jenks discloses the limitations of claim 1 as detailed above.
Jenks does not expressly disclose that the conveyor comprises a lugged chain surface. 
Johnson discloses a conveyor (Figure 2; Element 16) comprising a lugged chain surface (Figure 2; Element 16a). 
Jenks and Johnson are analogous art because they are from the same field of endeavor of automated quality detection systems that inspect product on a conveyor.
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Jenks to include the lugged chain surface as taught by Johnson because doing so would allow for the lumber to be evenly spaced apart while moving along the chained surface (Johnson Column 5 Lines 21-26).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882